DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim discloses mathematical concept and the generate a multicarrier modulated signal do not add a meaningful limitation to the method for the device as they are insignificant extra-solution activity, the additional limitations only generates a multicarrier modulated signal are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
Further the claim does not disclose what is the use of the generated signal. Is the generated signal for internal use or for communication transmission to another device or entity.
Dependent claims 2-7 are also lacking disclosure of any utility and are interpreted same as claim 1.
claim 6 line 3 recites “each subcarrier of a multicarrier modulated”. It seems the claim is incomplete, making the claim indefinite.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim discloses mathematical concept and the demodulation of a multicarrier modulated signal do not add a meaningful limitation to the method for the device as they are insignificant extra-solution activity, the additional limitations only of demodulation of a multicarrier modulated signal are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
Futher the claim does not disclose what is the use of the demodulated signal.

Dependent claims 9-14 are also silent about the source, are interpreted same as claim 8.

Claim 15 with similar disclosure as claim 1 and 8 are also interpreted same as claim 1 and 8.

Claim 16 with similar disclosure as claim 1 and 8 are also interpreted same as claim 1 and 8.
Further It seems the transceiver is generating a modulated signal and demodulating the same modulated signal. However the claim does not disclose what is the use of such a transceiver.
Claim 17 with similar language as claim 1 is also interpreted and rejected for the same reason as claim 1.
Claim 18 with similar language as claim 1 is also interpreted and rejected for the same reason as claim 8.
Claim 19 with similar language as claim 1 is also interpreted and rejected for the same reason as claim 16.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 discloses a receiver performing demodulation of a multicarrier modulated signal. However the claim does not disclose the source from where receiver gets the multicarrier modulated signal. Is it receives the signal from another device or internally generated which is not described in the specification, making the claim indefinite.
Dependent claims 9-14 are also silent about the source, are interpreted same as claim 8.

Claim 15 line 8 recites “generate a modulated signal”, and line 15 recites “perform demodulation of a modulated signal”. It is not clear if “a modulated signal” are referring to same signal or different signal, making the claim indefinite.

Claim 16 line 6 recites “the other matrix”. It is not clear what is “the other matrix” is referring to, making the claim indefinite.
Claim 18 with similar language as claim 8 is also interpreted and rejected for the same reason as claim 8.
Claim 19 line 5 recites “the other matrix”. It is not clear what is “the other matrix” is referring to, making the claim indefinite.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11, 14, 16 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Zhou et al. (“Long Codes for Generalized FH-OFDMA Through Unknown Multipath Channels”, of IDS, hereinafter ‘ZHOU’).
Regarding claim 8, ZHOU teaches a receiver device for a multicarrier modulation scheme (Page 721, Section I Right Col, Para 2: Lagrange–Vandermonde (LV) CDMA, ,,,proposed by generalizing (OFDMA) transceivers; Page 722 Fig. 1 Receiver, Page 723 Right Col Section III A. MUI Eliminating Transceiver), the receiver device configured to:
determine a plurality of signature roots (pk), wherein each signature root is a nonzero complex point (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number  pm,k     to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude. We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier).
Page 724 Left Col:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
);
construct, from the plurality of signature roots (pk), at least one of a Lagrange matrix or a Vandermonde matrix (Page 724 Left Col:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 724 Left Col, Section III B: Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange preading/despreading like those in (10) and (11), our symbol-aperiodic design herein offers additional flexibility.); and
perform demodulation of a multicarrier modulated signal based on the at least one of the Lagrange matrix or the Vandermonde matrix (Page 724 Left Col:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 724 Left Col, Section III B: Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange preading/despreading like those in (10) and (11), our symbol-aperiodic design herein offers additional flexibility.
Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

).

Regarding claim 9, ZHOU teaches the receiver device according to claim 8, wherein the receiver device is further configured to:
determine a radius (a) of a circle based on channel state information of a communication channel, wherein signature roots of the plurality of signature roots (pk) are uniformly distributed on a circumference of the circle (Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Page 727 Right Col: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

).

Regarding claim 11, ZHOU teaches the receiver device according to claim 9, wherein the receiver device is further configured to:
compute, based on the channel state information of the communication channel, a metric for evaluating at least one of the radius (a) of the circle or the plurality of signature roots (Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Page 727 Right Col: 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

).


Regarding claim 12, the claim being depended on claim 8, and rejected for the same reason as set forth for claim 8.
Regarding claim 13, the claim is being depended from claim 12, and rejected for the same reason as set forth for claim 12.



Regarding claim 14, ZHOU teaches the receiver device according to claim 8, wherein performing the demodulation of the multicarrier modulated signal results in a demodulated signal ((Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

); and
wherein the receiver device is further configured to:
perform a one-tap equalization on the demodulated signal based on the plurality of signature roots (pk) (Page 724 Left Col:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
).


Regarding claim 16, ZHOU teaches a transceiver device for a multicarrier modulation scheme (Page 721, Section I Right Col, Para 2: Lagrange–Vandermonde (LV) CDMA, ,,,proposed by generalizing (OFDMA) transceivers; Page 723 Right Col Section III A. MUI Eliminating Transceiver), the transceiver device comprising:
a transmitter device (Page 723 Right Col Section III A. MUI Eliminating Transceiver, See also Fig. 1 Transmitter) configured to generate a multicarrier modulated signal based on constructing at least one of a Lagrange matrix or a Vandermonde matrix (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number to construct the spreading code as (see also [14], [17]):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

where Am is the mth user’s amplitude. We term  pm,k as user m’s signature point (when pm,k is on the unit circle, it can be thought of as user m’s subcarrier).
Page 724 Section III B. Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange spreading/despreading like those in (10), our symbol-aperiodic design herein offers additional flexibility. To appreciate it, let us express as the product of two complex numbers: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Our codes in (10) will then have entries 
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

where  
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is a user-specific symbol periodic code, while 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 changes from symbol to symbol, but is common to all users.
…
The spreading procedure is illustrated in Fig. 2.
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 , which offers freedom to tune both the code amplitude 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
as well as the phase 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
… Transceivers for this special case will still have low complexity); and
a receiver device (Page 723 Right Col Section III A. MUI Eliminating Transceiver, See also Fig. 1 Receiver) configured to perform a demodulation of the multicarrier modulated signal based on constructing the other matrix from the at least one of the Lagrange matrix or the Vandermonde matrix constructed by the transmitter device (Page 724 Left Col:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 724 Left Col, Section III B: Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange preading/despreading like those in (10) and (11), our symbol-aperiodic design herein offers additional flexibility.
Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

).

Regarding claim 18, the claim is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 8.

Regarding claim 19, the claim is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Long Codes for Generalized FH-OFDMA Through Unknown Multipath Channels”, of IDS, hereinafter ‘ZHOU’) in view of Giannakis et al. (“AMOUR—Generalized Multicarrier Transceivers for Blind CDMA Regardless of Multipath”, of IDS, hereinafter ‘GIANNAKIS’) with evidence by Zhang et al. (US20180234149, hereinafter ‘ZHANG’).
Regarding claim 1, ZHOU teaches a transmitter device for a multicarrier modulation scheme (Page 721, Section I Right Col, Para 2: Lagrange–Vandermonde (LV) CDMA, ,,,proposed by generalizing (OFDMA) transceivers; Page 722 Fig. 1 Transmitter, Page 723 Right Col Section III A. MUI Eliminating Transceiver), the transmitter device configured to:
obtain a plurality of signature roots (p), wherein each signature root of the plurality of signature roots (pk) is a nonzero complex point (Page 723 Right Col Section III A. MUI Eliminating Transceiver:  To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number  pm,k     to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude. We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier).
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 , which offers freedom to tune both the code amplitude 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
as well as the phase 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
… Transceivers for this special case will still have low complexity);
construct, from the plurality of signature roots (pk), at least one of a Lagrange matrix or a Vandermonde matrix (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number to construct the spreading code as (see also [14], [17]):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

where Am is the mth user’s amplitude. We term  pm,k as user m’s signature point (when pm,k is on the unit circle, it can be thought of as user m’s subcarrier).
Page 724 Section III B. Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange spreading/despreading like those in (10), our symbol-aperiodic design herein offers additional flexibility. To appreciate it, let us express as the product of two complex numbers: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Our codes in (10) will then have entries 
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

where  
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is a user-specific symbol periodic code, while 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 changes from symbol to symbol, but is common to all users.
…
The spreading procedure is illustrated in Fig. 2.
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 , which offers freedom to tune both the code amplitude 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
as well as the phase 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
… Transceivers for this special case will still have low complexity) and
generate a multicarrier modulated signal based on at least one of the Lagrange matrix or the Vandermonde matrix (Page 724, Fig. 2. The mth user’s structured long code transmission model, Right Col: The spreading procedure is illustrated in Fig. 2).
ZHOU is silent about obtain a plurality of signature roots (p) based on a feedback message received from a receiver device.
In an analogous art, GIANNAKIS teaches obtain a plurality of signature roots (p) based on a feedback message received from a receiver device (Page 2067, Right Col Sub-Section B: • Case 1) If the mth transmitter has access to channel state information (CSI) (it is well known in the art that CSI is known from feedback message received from a receiver device, as evident from ZHANG [0050] disclosing the UE 502 feeds back CSI for all of the channel estimated beamformed RSs to the BS), namely Hm(z), we can always choose J = K different points pm,j (indicating plurality of signature points or roots of user m, see Page 2067 Left Col Para 2)  so that 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
hence, with any nonsingular K X K matrix 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
we can fulfill (6) and (12).
See also Pages 2070-2071, Section V. VL-AMOUR, Fig. 5 (a) The users’ signature points). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 2, ZHOU teaches the transmitter device according to claim 1, indicates a radius (a) of a circle, wherein signature roots of the plurality of signature roots (pk) are uniformly distributed on a circumference of the circle (Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius.
See also Page 727 Right Col Sub-Section A. once CSI is acquired at the receiver, the transmitted symbols are recovered using Eq (24)).
ZHOU is silent about wherein the feedback message indicates a radius (a) of a circle.
GIANNAKIS teaches about wherein the feedback message indicates a radius (a) of a circle (Page 2067, Right Col Sub-Section B: • Case 1) If the mth transmitter has access to channel state information (CSI) (it is well known as feedback message as evident from ZHANG [0050]), namely Hm(z), we can always choose J = K different points pm,j .
Page 2070 , Left Col Sub-Section A. Reduced-Complexity Transceivers:  pm,j’s are chosen regularly around the unit circle (indicates a radius of a circle).  See also Page 2071 Fig. 5a Users signature points).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 3, ZHOU teaches the transmitter device according to claim 2, wherein the transmitter device is further configured to:
allocate a determined transmit power to each subcarrier of the multicarrier modulated signal according to a tuning factor (kk) estimated based on the radius (a) of the circle (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the th symbol of user m, we assign a complex number  pm,k    to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude (indicating transmit power). We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier).
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
  , which offers freedom to tune both the code amplitude rmrk as well as the phase 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
).

Regarding claim 4, ZHOU teaches the transmitter device according to claim 2, wherein the plurality of signature roots (pk) are obtained based on

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

wherein pk corresponds to a signature root related to the kth subcarrier, wherein a corresponds to the radius of the circle, and wherein K is the number of the subcarriers (Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
  , which offers freedom to tune both the code amplitude rmrk as well as the phase 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
).

Regarding claim 5, ZHOU teaches the transmitter device according to claim 1, indicates at least one vector for the plurality of signature roots (pk) (Page 723 Right Col Section III A. MUI Eliminating Transceiver:  To achieve MUI elimination, we design our transceivers as follows: For the th symbol of user m, we assign a complex number  pm,k    to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude (indicating transmit power). We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier.
Page 724, Fig. 2. The mth user’s structured long code transmission model.
Page 724, Right Col: The spreading procedure is illustrated in Fig. 2….. Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
and
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 . The overall spreading code vector in (10) will then have entries

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 ).
ZHOU is silent about wherein the feedback message indicates at least one vector for the plurality of signature roots.
GIANNAKIS teaches wherein the feedback message indicates at least one vector for the plurality of signature roots (Page 2067, Right Col Sub-Section B: • Case 1) If the mth transmitter has access to channel state information (CSI) (it is well known as feedback message as evident from ZHANG [0050]), namely Hm(z), we can always choose J = K different points pm,j .
Page 2070 , Left Col Sub-Section A. Reduced-Complexity Transceivers:  pm,j’s are chosen regularly around the unit circle (indicates a radius of a circle).  See also Page 2071 Fig. 5a Users signature points.
Page 2072 Left Col: the transmit-filters are linear combinations of the Vandermonde vectors derived from the users’ own signature points only).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 6, ZHOU teaches the transmitter device according to claim 5, wherein the transmitter device is-further configured to:
allocate a determined transmit power to each subcarrier of a multicarrier modulated (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the th symbol of user m, we assign a complex number  pm,k    to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude (indicating transmit power). We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier)).

Regarding claim 7, ZHOU teaches the transmitter device according to claim 1.
ZHOU is silent about perform, in response to constructing the Lagrange matrix, a zero-padding procedure on the multicarrier modulated signal; or
perform, in response to constructing the Vandermonde matrix, a cyclic-prefix procedure on the multicarrier modulated signal.
GIANNAKIS teaches perform, in response to constructing the Lagrange matrix, a zero-padding procedure on the multicarrier modulated signal; or
perform, in response to constructing the Vandermonde matrix, a cyclic-prefix procedure on the multicarrier modulated signal (Page 2065, Right Col: The transmitted sequence um (n) is the superposition of all chip sequences from the K branches of the filterbank, and with chip index 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, it can be expressed as

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

Page 2066 Left Col: Zero-padding our codes equips our block transmissions in (1) with trailing zeros (guard chips); hence, all the terms um (iP + p-1)in (2) belong to the ith block um (i), which can thus be written as um (I, p-l) confirming elimination of IBI. Similar to OFDM, IBI removal can also be achieved by using a cyclic prefix instead of the trailing zeros. Being affected by IBI, the cyclic prefix must of course be discarded at the receiver (we will explore such alternatives in Section V).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 10, ZHOU teaches the receiver device according to claim 9.
ZHOU is silent about wherein the receiver device is further configured to:
send, to a transmitter device, a feedback message indicating the radius (a) of the circle.
In an analogous art, GIANNAKIS teaches wherein the receiver device is further configured to:
send, to a transmitter device, a feedback message indicating the radius (a) of the circle (Page 2067, Right Col Sub-Section B: • Case 1) If the mth transmitter has access to channel state information (CSI) (it is well known in the art that CSI is known from feedback message received from a receiver device, as evident from ZHANG [0050] disclosing the UE 502 feeds back CSI for all of the channel estimated beamformed RSs to the BS), namely Hm(z), we can always choose J = K different points pm,j (indicating plurality of signature points or roots of user m, see Page 2067 Left Col Para 2)  so that 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
hence, with any nonsingular K X K matrix 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
we can fulfill (6) and (12).
See also Pages 2070, Left Col, A. Reduced-Complexity Transceivers: Suppose pm.j ‘s are chosen regularly around the unit circle.
Page 2071: Fig. 5 (a) The users’ signature points). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 15, ZHOU teaches a transceiver device (Page 721, Section I Right Col, Para 2: Lagrange–Vandermonde (LV) CDMA, ,,,proposed by generalizing (OFDMA) transceivers; Page 723 Right Col Section III A. MUI Eliminating Transceiver) comprising:
a transmitter (Page 723 Right Col Section III A. MUI Eliminating Transceiver; See also Page 722 Fig. 1 Transmitter) configured to:
Page 723 Right Col Section III A. MUI Eliminating Transceiver:  To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number  pm,k     to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude. We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier).
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 , which offers freedom to tune both the code amplitude 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
as well as the phase 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
… Transceivers for this special case will still have low complexity);
construct, from the plurality of signature roots (pk), at least one of a Lagrange matrix or a Vandermonde matrix (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number to construct the spreading code as (see also [14], [17]):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

where Am is the mth user’s amplitude. We term  pm,k as user m’s signature point (when pm,k is on the unit circle, it can be thought of as user m’s subcarrier).
Page 724 Section III B. Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange spreading/despreading like those in (10), our symbol-aperiodic design herein offers additional flexibility. To appreciate it, let us express as the product of two complex numbers: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Our codes in (10) will then have entries 
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

where  
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is a user-specific symbol periodic code, while 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 changes from symbol to symbol, but is common to all users.
…
The spreading procedure is illustrated in Fig. 2.
Page 725, Left Col, Para 3, Special Case 2: Here, we assign

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

that corresponds to equispaced signature points around co-centric circles of possibly unequal radius. We also choose  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 , which offers freedom to tune both the code amplitude 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
as well as the phase 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
… Transceivers for this special case will still have low complexity) and
generate a multicarrier modulated signal based on at least one of the Lagrange matrix or the Vandermonde matrix (Page 724, Fig. 2. The mth user’s structured long code transmission model, Right Col: The spreading procedure is illustrated in Fig. 2); and
a receiver device (Page 723 Right Col Section III A. MUI Eliminating Transceiver; See also Page 722 Fig. 1 Receiver) configured to:
determine a plurality of signature roots (pk), wherein each signature root is a nonzero complex point (Page 723 Right Col Section III A. MUI Eliminating Transceiver: To achieve MUI elimination, we design our transceivers as follows: For the kth symbol of user m, we assign a complex number  pm,k     to construct the spreading code as (see also [14], [17]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Am is the th user’s amplitude. We term as user ’s signature point (when is on the unit circle, it can be thought of as user ’s subcarrier).
Page 724 Left Col:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
);
construct, from the plurality of signature roots (pk), at least one of a Lagrange matrix or a Vandermonde matrix (Page 724 Left Col:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 724 Left Col, Section III B: Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange preading/despreading like those in (10) and (11), our symbol-aperiodic design herein offers additional flexibility.); and
perform demodulation of a multicarrier modulated signal based on the at least one of the Lagrange matrix or the Vandermonde matrix (Page 724 Left Col:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 724 Left Col, Section III B: Although [14], [17] also relied on symbol-periodic Vandermonde/Lagrange preading/despreading like those in (10) and (11), our symbol-aperiodic design herein offers additional flexibility.
Page 725 Left Col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

).
ZHOU is silent about obtain a plurality of signature roots (p) based on a feedback message received from a receiver device.
In an analogous art, GIANNAKIS teaches obtain a plurality of signature roots (p) based on a feedback message received from a receiver device (Page 2067, Right Col Sub-Section B: • Case 1) If the mth transmitter has access to channel state information (CSI) (it is well known in the art that CSI is known from feedback message received from a receiver device, as evident from ZHANG [0050] disclosing the UE 502 feeds back CSI for all of the channel estimated beamformed RSs to the BS), namely Hm(z), we can always choose J = K different points pm,j (indicating plurality of signature points or roots of user m, see Page 2067 Left Col Para 2)  so that 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
hence, with any nonsingular K X K matrix 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
we can fulfill (6) and (12).
See also Pages 2070-2071, Section V. VL-AMOUR, Fig. 5 (a) The users’ signature points). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of generalized multicarrier transceivers for blind CDMA regardless of multipath of GIANNAKIS to the CDMA transceiver of CHOI in order to take the advantage of a method for flexibility of code assignment procedure and superior performance with suppression of multiuser interference (GIANNAKIS: Abstract).

Regarding claim 17, the claim is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zheng et al. (CN 101702703 A) describing Vandermonde Frequency Division Multiplexing Method Based On Multi-carrier Modulation Technology
Giannakis et al. (US 7706454 B2) describing Full-diversity, Full-rate Complex-field Space-time Coding For Wireless Communication
DEBBAH,  M. (WO 2009101317 A1) describing METHOD OF TRANSMITTING DATA BY SELECTION OF MODULATION TYPE, FOR A FREQUENCY DIVISION MULTIPLEXING COMMUNICATION NETWORK, AND ASSOCIATED MODULATOR AND DEMODULATOR
Chae et al. (CN 1969522 A) describing Apparatus And Method For Space-frequency Block Coding/decoding In Communication System
Patwardhan, N. K. (US 20060133305 A1) describing Rate Adaptive Data Broadcast Technique
Hunsinger et al. (US 6510175 B1) describing In-band On-channel Digital Broadcasting
Laurent, P. (US 20020054609 A1) describing Radio Broadcasting System And Method Providing Continuity Of Service
Suzuki, M. (US 5995147 A) describing Communication Method, Transmission Apparatus, Transmission Method, Receiving Apparatus And Receiving Method
Sánchez-Fernández et al., describing SVM Multiregression for Nonlinear Channel Estimation in Multiple-Input Multiple-Output Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413